Cortes v Madison Sq. Garden Co. (2020 NY Slip Op 00677)





Cortes v Madison Sq. Garden Co.


2020 NY Slip Op 00677


Decided on January 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2020

Richter, J.P., Gische, Mazzarelli, Gesmer, JJ.


10921 157421/13

[*1] Eric Cortes, Plaintiff-Appellant-Respondent,
vThe Madison Square Garden Company also known as Madison Square Garden, Inc., et al., Defendants-Respondents-Appellants.


Nguyen Leftt, P.C., New York (Stephen D. Chakwin, Jr. of counsel, for appellant.
Cullen & Dykman LLP, New York (Christopher Ruggiero of counsel), for respondents.

Order, Supreme Court, New York County (David B. Cohen, J.), entered July 2, 2018, which, insofar as appealed from as limited by the briefs, denied plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim, unanimously affirmed, without costs.
Plaintiff established prima facie entitlement to partial summary judgment on his Labor Law § 240(1) claim, through his testimony that he fell when a loose piece of masonite on which the ladder was placed "kicked out" from under him (see Klein v City of New York, 89 NY2d 833 [1996]).
In opposition, defendants raised an issue of fact as to whether plaintiff's negligence was the sole proximate cause of the accident (see Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290 [2003]).
We have considered the remaining arguments and find them to be unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2020
CLERK